UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 9, 2017 Date of Report (Date of Earliest Event Reported) AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) IOWA 0-32637 42-1039071 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company☐ If an emerging growth company, indicate by checkmark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 8.01 Other Events On August 9, 2017, the Company announced the declaration of a cash dividend. A copy of the press release dated August 9, 2017 is attached as Exhibit 99.1. Item 9.01 Financial Statement and Exhibits (d) The following exhibit is furnished as part of this Report. Exhibit No. Description News Release dated August 9, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AMES NATIONAL CORPORATION Date: August 9, 2017 By: /s/ Thomas H. Pohlman Thomas H. Pohlman, President (Principal Executive Officer)
